DETAILED ACTION
This non-final rejection is responsive to the RCE filed 05 August 2021.  Claims 1, 4-7, 10-16, 18-21, and 23-26 are pending.  Claims 1, 7, 13, and 18 are independent claims.  Claims 1, 4, 7, 10, 13, 14, 18, and 19 are amended.  Claims 17 and 22 are cancelled.  Claims 23-26 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Specifically, Applicant argues (pgs. 12-14) that the cited references do not teach the newly amended claim limitations, as discussed during the phone interview on 30 July 2021.
Examiner agrees.  Accordingly, a new reference, Sherman (US 2015/0199437 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2019/0361694 A1) hereinafter known as Gordon in view of Kryze (US 2011/0219105 A1) hereinafter known as Kryze in view of Smus (US 2015/0189006 A1) hereinafter known as Smus in view of Sherman (US 2015/0199437 A1) hereinafter known as Sherman.

Regarding independent claim 1, Gordon teaches:
a processor configured to: present a first interface associated with an application;  (Gordon: Fig. 48 and ¶[0651]-¶[0652]; Gordon teaches executing an application on a first device.)
...
...
...
...
...
obtain, from the server, interface data corresponding to the first interface associated with the application, wherein the interface data comprises save logic information and resume logic information, wherein the save logic information is configured to save a current run status of the first interface associated with the application, wherein the current run status comprises context information associated with the first interface associated with the application, wherein the resume logic information is configured to use the current run status to determine resume status information for a second interface associated with the application;Application Serial No. 16/379,686Attorney Docket No. BANMP071 execute the save logic information of the interface data to save the current run status of the first interface associated with the application; update the interface data by adding the current run status into the interface data; and send the updated interface data to the selected available second device, wherein: the updated interface data is used by the selected available second device to generate the second interface associated with the application; the second interface associated with the application is displayed by the selected available second device;  (Gordon: Fig. 48 and ¶[0650]-¶[0666]; Gordon teaches saving the state information of the first device, sharing the state information, and further, resuming on the second device based on the state information.)
...
...
...
and a memory coupled to the processor and configured to provide the processor with instructions.  (Gordon: Fig. 48 and ¶[0650]-¶[0666]; Gordon teaches saving the state information of the first device, sharing the state information, and further, resuming on the second device based on the state information.)

Gordon does not explicitly teach:
receive an input associated with initiating a transfer of the first interface;  
in response to the input, send a query to a server for device information associated with one or more available second devices associated with a user with which the first device is associated, wherein the server is configured to store registered device information that associates the first device with the one or more available second devices and the user; 
receive the device information associated with the one or more available second devices;  
present identifying information associated with the one or more available second devices; 
receive a user selection of the second device;

However, Kryze teaches:
receive an input associated with initiating a transfer of the first interface;  (Kryze: ¶[0027] and ¶[0036]; Kryze teaches the user initiating a session transfer on the mobile device.)
... 
receive the device information associated with the one or more available second devices;  (Kryze: ¶[0036]; Kryze teaches retrieving and presenting a list of devices to the user.)
present identifying information associated with the one or more available second devices;  (Kryze: ¶[0036]; Kryze teaches retrieving and presenting a list of devices to the user.)
receive a user selection of the second device;  (Kryze: ¶[0036]; Kryze teaches the user performing a gesture to pair with desired device.)

Gordon and Kryze are in the same field of endeavor as the present invention, as the references are directed to sharing session data between multiple devices.  It would have been 

	Gordon in view of Kryze does not explicitly teach:
in response to the input, send a query to a server for device information associated with one or more available second devices associated with a user with which the first device is associated, wherein the server is configured to store registered device information that associates the first device with the one or more available second devices and the user; 

However, Smus teaches:
in response to the input, send a query to a server for device information associated with one or more available second devices associated with a user with which the first device is associated, wherein the server is configured to store registered device information that associates the first device with the one or more available second devices and the user;  (Smus: Fig. 1 and ¶[0026] and ¶[0034]; Smus teaches first and second devices communicating with a server to retrieve device information.)

Gordon, Kryze, and Smus are in the same field of endeavor as the present invention, as the references are directed to sharing session data between multiple devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the 

Gordon in view of Kryze in view of Smus does not explicitly teach:
a user selection of an interactive element is received at the second interface;
in response to the user selection, the interface data is used by the selected available second device to send an operation request to a third-party server; and
an operation response is received from the third-party server and is used to update the second interface at the selected available second device; and

However, Sherman teaches:
a user selection of an interactive element is received at the second interface;  (Sherman: Fig. 2 and ¶[0032]-¶[0035]; Sherman teaches a user selection to share content.)
in response to the user selection, the interface data is used by the selected available second device to send an operation request to a third-party server; and  (Sherman: Fig. 2 and ¶[0032]-¶[0035]; Sherman teaches a user selection to share content.  The request being sent to a third party server.)
an operation response is received from the third-party server and is used to update the second interface at the selected available second device; and  (Sherman: Fig. 2 and ¶[0032]-¶[0035]; Sherman teaches a user selection to share content.  The request being sent to a third party server, which provides a user interface to the user.)

Sherman is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. communicating with a remote server in response to a user selection on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that can transfer interface data to another data with the user initiating the transfer on the mobile device and the user choosing to pair a device as taught in Gordon in view of Kryze with further sending a request to a third-party server which is used to update the interface based on the response from the third party server as taught in Sherman.  Gordon in view of Kryze already teaches sending the interface of an application from one device to another and further allowing a user to choose a device.  However, Gordon in view of Kryze does not explicitly teach further sending a request to a third-party server which is used to update the interface based on the response from the third party server.  Sherman provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gordon, Kryze, and Smus to include teachings of Sherman because the combination would allow the user to retrieve more information with respect to the user interaction.


Regarding claim 4, Gordon in view of Kryze in view of Smus in view of Sherman teaches the first device of claim 1 (as cited above).

Kryze further teaches:
wherein the input comprises one or more of the following: speaking a word or phrase, tapping an element, or performing a gesture.  (Kryze: ¶[0036]; Kryze teaches the user performing a gesture to pair with desired device.)


Regarding claim 5, Gordon in view of Kryze in view of Smus in view of Sherman teaches the first device of claim 1 (as cited above).

Kryze further teaches:
wherein to send the updated interface data to the selected available second device comprises to: determine an IP address associated with the selected available second device from the device information associated with the one or more available second devices; and send the updated interface data to the IP address associated with the selected available second device.  (Kryze: Fig. 8, ¶[0040], and ¶[0056]; Kryze teaches using the IP address to communicate information, related to the requested application, to the device.)


Regarding claim 6, Gordon in view of Kryze in view of Smus in view of Sherman teaches the first device of claim 1 (as cited above).

Gordon further teaches:
wherein to execute the save logic information of the interface data to save the current run status of the first interface associated with the application comprises to: store one or more pieces of data associated with the current run status associated with the first interface associated with the application;  (Gordon: Fig. 48 and ¶[0650]-¶[0666]; Gordon teaches saving the state information of the first device, sharing the state information, and further, resuming on the second device based on the state information.)



Regarding independent claim 7, this claim recites a method that is performed by the first device of claim 1; therefore, the same rationale for rejection applies.



Regarding claims 10-12, these claims recite a method that is performed by the first device of claims 4-6; therefore, the same rationale for rejection applies.



Regarding independent claim 13, this claim recites a recipient device that performs the method of independent claim 7; therefore, the same rationale for rejection applies.



Regarding claim 14, Gordon in view of Kryze in view of Smus in view of Sherman teaches the recipient device of claim 13 (as cited above).

Kryze further teaches
wherein to parse the interface data comprises to use a type of device associated with the recipient device to determine corresponding interface descriptive information in the interface data.  (Kryze: Figs. 12-14 and ¶[0039]; Kryze teaches adapting streaming applications to the UI of the vehicle based on context.)


Regarding claim 15, Gordon in view of Kryze in view of Smus in view of Sherman teaches the recipient device of claim 14 (as cited above).

Kryze further teaches
wherein the processor is further configured to: parse the interface descriptive information to determine user interface (UI) controls associated with the second interface associated with the application; parse the current run status to determine resume status information; and generate the second interface associated with the application based at least in part on the UI controls and the resume status information.  (Kryze: Fig. 7 and ¶[0070]; Kryze teaches parsing contextual data to determine which UI controls to present.)



Regarding claim 16, Gordon in view of Kryze in view of Smus in view of Sherman teaches the recipient device of claim 15 (as cited above).

Kryze further teaches
wherein to parse the interface descriptive information to determine UI controls comprises to: determine UI elements from the interface descriptive information; and map the UI elements to the UI controls associated with an operating system associated with the recipient device.  (Kryze: Fig. 7 and ¶[0070]; Kryze teaches parsing contextual data to determine which UI controls to present.)



Regarding independent claim 18, this claim recites a method that is performed by the recipient device of claim 13; therefore, the same rationale for rejection applies.



Regarding claims 19 and 20, these claims recite a method that is performed by the recipient device of claims 14 and 15; therefore, the same rationale for rejection applies.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Kryze in view of Smus in view of Sherman in view of Langlois (US 2014/0280580 A1) hereinafter known as Langlois.

Regarding claim 21, Gordon in view of Kryze in view of Smus in view of Sherman teaches the method of claim 20 (as cited above).

Langlois further teaches
wherein parsing the interface descriptive information to determine UI controls comprises: determining UI elements from the interface descriptive information; and mapping the UI elements to the UI controls associated with an operating system associated with the recipient device.  (Langlois: Fig. 5A and ¶[0044] and ¶[0055]; Langlois teaches establishing a link between the mobile device and the in-vehicle information system.  Specifically, Langlois teaches “application-specific UI views for the various applications executing on the mobile device 100 may be generated by the link component 260 based on context data and associated application data obtained from each corresponding application, and sent to the system 200 for display.”  Lastly, Langlois also specifically teaches: “the in-vehicle information system 200 effectively ‘mirrors’ the UI views generated at the mobile device 100”.  Accordingly, Langlois teaches determining the location of the UI elements on the screen of the recipient device.  The recipient device is an in-vehicle information system which contains an operating system for executing programs.  Such programs include executing the interface for the in-vehicle information system.  Accordingly, Langlois teaches mapping the UI of the in-vehicle system to the UI elements from the mobile device.)

Gordon and Langlois are in the same field of endeavor as the present invention, as the references are directed to sharing session data between multiple devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that can transfer interface data to another data as taught in Gordon with mapping UI elements as taught in Langlois.  Gordon already teaches sending the interface of an application from one device to another.  However, Gordon does not explicitly teach mapping the UI elements.  Langlois provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gordon to include teachings of Langlois because the combination would allow the user multiple ways to clearly distinguish the UI elements.


Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Kryze in view of Smus in view of Sherman in view of Yambal (US 2011/0276893 A1) hereinafter known as Yambal.

Regarding claim 21, Gordon in view of Kryze in view of Smus in view of Sherman teaches the method of claim 20 (as cited above).

Gordon in view of Kryze in view of Smus in view of Sherman does not explicitly teach the limitations of claim 21.

However, Yambal teaches:
wherein the interface data includes a first set of layout and interactive action descriptive information corresponding to a first type of device and a second set of layout and interactive action descriptive information corresponding to a second type of device, wherein the first type of device is different from the second type of device, and wherein the second interface associated with the application is adapted to a type of device associated with the selected available second device.  (Yambal: Figs. 1-8 and ¶[0034]-¶[0035] ¶[0055] and ¶[0070]; Yambal teaches bindings of resources to different device types, graphical layouts for different devices, or stylistic themes for different devices.) 

Gordon and Yambal are in the same field of endeavor as the present invention, as the references are directed to sharing session data between multiple devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that can transfer interface data to another data as taught in Gordon with the interface data further including layout and interactive action descriptive information for multiple device types as taught in Yambal.  Gordon already teaches sending the interface of an application from one device to another.  However, Gordon does not explicitly teach the interface data further including layout and interactive action descriptive information for multiple device types.  Yambal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gordon to include teachings of Yambal because the combination would allow the usage of multiple secondary device types




Regarding claims 24-26, these claims recite a method that is performed by the recipient device of claim 23; therefore, the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142